CULPEPPER, Judge.
This is a companion case to Salter Bus Lines, Inc. v. William A. Leitch et al., La. App., 322 So.2d 793 in which a separate judgment is being rendered by us this date. The plaintiffs in the present case are Martha N. Robinson and Beverly Robinson, individually and as natural tutrix of her minor son, Demetric Madison. They were passengers in the bus. They sued the bus company and its insurer, who in turn filed a third party demand against Leitch and his insurer. Prior to trial, the Robinsons settled their claim against the bus company to whom they subrogated their respective claims. Judgment was rendered in the present case rejecting the demands of the plaintiffs.
For the reasons assigned in the companion case of Salter Bus Lines, Inc. v. Willard A. Leitch et al., the judgment appealed herein is affirmed. All costs of this appeal are assessed against the appellants.
Affirmed.
MILLER, J., dissents and assigns written reasons.
HOOD, J., dissents for the reasons assigned by MILLER, J. and both voted for a rehearing.